THE COURT.
The appeal herein to all intents and purposes has been abandoned. [1] The transcript was filed on May 20, 1931, but thereafter no steps were taken in furtherance of the appeal. No briefs have been filed nor extensions of time applied for or granted; nor was any response made to the order heretofore issued to show cause why the appeal should not be dismissed. Therefore, under the authority granted by section I of Rule V of the Rules for the Supreme Court and the District Courts of Appeal, the appeal is dismissed.